         Case 4:19-cv-00625-JM Document 16 Filed 06/02/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

TINNA GRAY                                                                    PLAINTIFF

V.                            NO. 4:19-CV-625-JM-BD

ANDREW SAUL, Commissioner
Social Security Administration1                                   DEFENDANT

                                         ORDER

       The Court has reviewed the Recommended Disposition filed by Magistrate Judge

Beth Deere. No objections have been filed. After careful consideration, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and

adopted as this Court’s findings in all respects. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED that the Commissioner=s decision is AFFIRMED,

and Plaintiff Tinna Gray=s Complaint (Doc. No. 2) is DISMISSED with prejudice.

       DATED this 2nd day of June, 2020.



                                          _______________________________
                                          UNITED STATES DISTRICT JUDGE




1
 On June 6, 2019, Andrew Saul became Commissioner of the Social Security
Administration. He is substituted, therefore, as the Defendant. FED. R. CIV. P. 25(d).
